Citation Nr: 0115918	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-08 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, P.G., and J.G.



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
September 1945.  

The appellant is the widow of the veteran.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


REMAND

The appellant submitted a claim for service connection for 
the cause of the veteran's death pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 1991) in July 1999.  She claims 
that VA physicians failed to diagnose and treat the veteran's 
carcinoma of the lung for approximately six years.  As a 
result of the VA physicians failure, the veteran's lung 
cancer was not discovered until February 1998, when he was 
evaluated by a private physician.  The appellant contends 
that the failure by the VA physicians to properly diagnose 
the carcinoma of the lung substantially contributed to his 
death in April 1998; thus she is entitled to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151.

The veteran's death certificate reveals that he died in the 
emergency room of a non-VA hospital in April 1998 of 
cardiorespiratory arrest due to or as a consequence of lung 
cancer.  The Board notes that the veteran's VA medical 
records dated from April 1992 to April 1998, have been 
obtained and associated with the claims file.  Furthermore, 
the veteran's private medical records dated from February 
1998 to April 1998, have also been submitted and associated 
with the claims file.  

As noted above, the appellant contends that the veteran's 
cause of death resulted from improper treatment by the VA. 
Where any veteran suffers an injury, or an aggravation of an 
injury, as a result of VA hospitalization, medical, or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation, including DIC, 
shall be awarded in the same manner as if such disability or 
death was service connected.  See 38 U.S.C.A. § 1151.  It is 
further provided that the disability must be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on the part of VA 
medical personnel during VA hospitalization, treatment or 
examination or that it must be due to an event not reasonably 
foreseeable during VA hospitalization, treatment or 
examination. Id.

The Board notes that the RO previously denied the appellant's 
claim on the basis that it was not "well grounded".  
However, while this case was pending appellate review, the 
law was changed to eliminate the requirement that an 
appellant must submit a well grounded claim before the VA's 
duty to assist is triggered.  See The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See VCAA, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099- 2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran's VA medical records do support the appellant's 
chronology of events from 1992 to 1998.  There is evidence of 
x-ray findings of a vague density in the right mid lung 
beginning in 1992.  The VA records further indicate that the 
veteran had a long history of a psychiatric disorder and 
during this time period was also diagnosed to have 
Alzheimer's disease.  Review of the private medical records 
dated in 1998 indicate that a CT scan of the chest performed 
in March 1998 revealed the presence of a large cavitating 
infiltrate within the anterior segment of the right upper 
lobe with significant mediastinal as well as hilar 
lymphadenopathy.  As noted above, the veteran died one month 
later in April 1998.  

Particularly in view of the Veterans Claims Assistance Act, 
the Board believes that a medical opinion is required to 
determine whether a contributing cause of the veteran's death 
was caused by carelessness, negligence, lack of proper skill, 
error in judgment, or other instances of fault on the part of 
VA medical personnel.  

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should arrange for the review 
of the veteran's entire medical record by 
an appropriate medical specialist to 
determine the relationship, if any, 
between the veteran's treatment rendered 
by the VA, particularly with regard to 
the lesion of the right lung, and the 
veteran's death.  The reviewer should 
provide an opinion, with degree of 
medical probability expressed, that 
discusses what role, if any, the 
treatment rendered by the VA, including 
any misdiagnosis or failure to diagnose 
and treat the carcinoma of the lung, 
played in causing, contributing 
substantially or materially to, or 
hastening the veteran's death.  The 
opinion should adequately summarize the 
relevant history and clinical findings, 
and provide a detailed explanation as to 
all medical conclusions rendered.

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
specialist's report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The RO should then readjudicate the 
issue of entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  If any benefit sought on appeal 
is not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  The appellant should be 
informed of the requirements to perfect 
an appeal with respect to any new issue 
addressed in the supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The appellant 
need take no action until she is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




